Citation Nr: 1020725	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-38 208	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 1.

2.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus with metatarsalgia and bone spurs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to October 
1994.

This case originally came before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
San Diego, California, and a July 2006 rating decision of the 
Waco, Texas, RO.  The case is currently under the 
jurisdiction of the Phoenix, Arizona, RO.  

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned; a transcript of that hearing 
is of record.

In an April 2009 decision, the Board, in pertinent part, 
denied the Veteran's claims for increased ratings for 
bronchial asthma and bilateral pes planus.  The Veteran 
appealed that decision.  In March 2010, the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), vacated those parts of the April 2009 Board decision 
that denied the Veteran's claims for increased ratings for 
bronchial asthma and bilateral pes planus, and remanded the 
case to the Board for readjudication consistent with the 
Joint Motion for Remand submitted by the parties.

In the portion of the April 2009 Board decision not vacated 
by the Court, the Board remanded the Veteran's claim for 
entitlement to service connection for diabetes mellitus for 
additional development.  The Board is satisfied that there 
has been substantial compliance with the remand directives 
and the Board may proceed with review.  Stegall v. West, 11 
Vet. App. 268 (1998). 

The issues of entitlement to increased ratings for bronchial 
asthma and bilateral pes planus with metatarsalgia and bone 
spurs are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of diabetes mellitus in service, or 
within one year after service, and no competent medical 
evidence linking the Veteran's current diabetes mellitus with 
her period of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in January 2003, July 2005, and 
March 2006 letters and the claim was readjudicated in a March 
2010 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained a medical opinion as to the 
etiology of the Veteran's diabetes, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service connection for Diabetes Mellitus 

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, such as diabetes mellitus, which become manifest to 
a compensable degree within a prescribed period after 
discharge from service (one year), even though there is no 
evidence of such disease during the period of service, 
provided the veteran had active service of 90 days or more.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran essentially contends that her diabetes mellitus 
began while she was on active duty or within the first 
postservice year.  The service treatment records do not show 
any diagnosis of diabetes mellitus.  Laboratory findings in 
September 1994, just prior to separation from service, show 
trace sugar.  

A VA general medical examination in April 1995 noted normal 
laboratory findings.  There was no diagnosis of diabetes 
mellitus.  

Treatment records associated with the Veteran's pregnancy 
included an August 1995 notation of rule-out gestational 
diabetes mellitus.  In November 1995 the Veteran gave birth 
to an infant; no complications were noted.  

A December 2002 treatment record notes the Veteran reported a 
history of diabetes mellitus for one to two years, "used to 
be gestational in the past."  Diabetes mellitus, type 1, was 
diagnosed.  

A VA examination was conducted in November 2009.  The 
examiner reviewed the claims folder in conjunction with the 
examination of the Veteran.  The examiner diagnosed diabetes 
mellitus, insulin-requiring.  She stated that the "comment 
noted in August 1995, with regard to 'rule out gestational 
diabetes mellitus,' this probably refers to a glucose 
tolerance test which was done on all pregnant women in 1995, 
and which still is currently done in weeks 24 to 28 of 
pregnancy.  It should not have any significance on this 
[V]eteran in particular."

The examiner further stated:

Despite the Veteran's claim that she was 
diagnosed with gestational diabetes in 
November 1995, I see no evidence of this 
whatsoever in any of her treatment 
records surrounding this pregnancy.  I 
see a single random glucose level of 135 
and a note written (presumably by a 
physician) suggesting that she be 
referred for a 3-hour glucose tolerance 
test.  Interestingly, I do not see any 
results from that test and I can only 
assume it was never done.  On none of the 
many, many pages of records from this 
Veteran's prenatal course, which include 
extensive treatment for asthma, did I see 
any reference to diabetes, any unusually 
elevated glucose or any glucose in the 
urine, which was checked approximately 10 
times over the course of the pregnancy.  
In fact, the anesthesia report from the 
time of the childbirth specifically 
states that there is no diabetes.  
Additionally, I do not see any evidence 
of the newborn baby being treated as an 
infant of a diabetic mother.  
Specifically, no heel stick was done to 
check a glucose on the baby.  Newborns of 
diabetic mothers are frequently 
hypoglycemic, and this is always done in 
association with a period of observation 
in the NICU.  This was not done in this 
case presumably because no one had any 
reason to believe this Veteran was 
diabetic.  

The examiner continued:

While it is clear that the Veteran was 
subsequently diagnosed with diabetes and 
currently has somewhat labile diabetes 
and requires an insulin pump, it is 
pretty evident to me that this diagnosis 
was not made prior to the birth of this 
Veteran's child on November [redacted], 1995.  
Inasmuch as that date is later than the 
end of the Veteran's first post service 
year, ending October 24, 1995, clearly 
her current diabetes mellitus did not 
have its onset in service or during the 
first post service year.  

The examiner concluded that "it is less likely than not that 
this Veteran's diabetes mellitus had its onset in service or 
during the first post service year."

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
diabetes mellitus.  The post-service medical evidence shows 
that the Veteran was first treated for diabetes mellitus more 
than eight years after her separation from service, and there 
is no medical evidence in support of a link between the 
current diabetes mellitus and her active service.  The only 
medical opinion of record addressing the question, that of 
the November 2009 VA examiner, found no basis for a finding 
of diabetes mellitus associated with the Veteran's period of 
service.

The only evidence in support of the Veteran's service 
connection claim for diabetes mellitus is her own lay 
assertions and hearing testimony.  As a lay person, the 
Veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the Veteran contend, that she has specialized 
education, training, or experience that would qualify her to 
provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In the absence of a supported medical nexus between the 
Veteran's diabetes mellitus and any confirmed incident of 
service, the Board finds that service connection for diabetes 
mellitus is not warranted.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of- the- 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App at 55-57.


ORDER

Service connection for diabetes mellitus, type 1, is denied.


REMAND

The Veteran contends that she is entitled to increased 
ratings for her service connected bronchial asthma and 
bilateral pes planus with metatarsalgia and bone spurs.  

The Joint Motion for Remand directed the Board to request 
records from the Social Security Administration (SSA) 
regarding a possible award of benefits to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the SSA 
the records pertinent to the Veteran's 
claim and/or award of SSA disability 
benefits.  If such records are unavailable 
a notation to that effect should be made 
in the claims file.

2.  Thereafter, the RO/AMC should 
readjudicate the increased ratings claims 
with consideration of all of the evidence 
of record.  If a benefit sought on appeal 
remains denied, the Veteran and her 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


